EX-99.g.1.i SCHEDULE II SERIES RevenueShares Large Cap Fund RevenueShares Mid Cap Fund RevenueShares Small Cap Fund RevenueShares Consumer Discretionary Sector Fund RevenueShares Consumer Staples Sector Fund RevenueShares Energy Sector Fund RevenueShares Financials Sector Fund RevenueShares Health Care Sector Fund RevenueShares Industrials Sector Fund RevenueShares Information Technology Sector Fund RevenueShares Materials Sector Fund RevenueShares Utilities Sector Fund RevenueShares ADR Fund RevenueShares Navellier Overall A-100 Fund RevenueShares Ultra Dividend Fund RevenueShares Emerging Market Fund
